—In an action, inter alia, to recover damages for breach of warranty, the defendants Baron Auto Mall, Inc., and Baron Brothers Auto Group, Inc., appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Barasch, J.), dated August 3, 2000, as denied that branch of their motion which was to vacate a prior order of the same court, dated February 24, 2000, granting the plaintiff’s motion pursuant to CPLR 3215 for leave to enter judgment against them upon their default in appearing or answering.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied that branch of the appellants’ motion which was to vacate an order granting the plaintiffs motion for leave to enter judgment against them upon their default in appearing or answering. The appellants failed to demonstrate either a reasonable excuse for their *499default or a meritorious defense (see, CPLR 5015 [a]; Hecht v Bass Rest., 267 AD2d 279).
The appellants’ remaining contention is without merit. Ritter, J. P., Altman, McGinity, Smith and Cozier, JJ., concur.